Order entered August 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00180-CR
                                     No. 05-14-00181-CR

                        MICHELLE SERBU MCCRANEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 401-82989-2012, 401-8299-2012

                                           ORDER
         The Court has before it appellant’s motion to dismiss the appeals. The motion is not

signed by both appellant and counsel, as is required by Texas Rule of Appellate Procedure

42.2(a). Accordingly, pursuant to our order of August 25, 2014, we order the appeal submitted

without briefs as of September 2, 2014 to a panel consisting of Justices O’Neill, Lang-Miers, and

Brown.


                                                     /s/   LANA MYERS
                                                           JUSTICE